Gholson, J.
A person or corporation to be served as garnishee must be within the county in which the order of attachment is executed. The provision for the service of garnishees does not, like that for the service of a summons, allow service on the agent of an insurance company located elsewhere, but doing business, by an agency, in the county in which the action is brought.
To authorize a service on the Cleveland company, an order of attachment should be issued to the county of Cuyahoga. The same reason which would allow an action to be brought against an insurance company in the county in which it has an agency, does not apply to the service of an order of attachment. The provisions of the code on the subject are different. Code, secs. 67, 200, 201.
The motion as to the first named company, granted; as to the second, overruled.